Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 1 of 8 PageID# 368




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               "CLERK, U.S. DISTRICT COURT
                                                                   Al FXANDRIA. VIRGINIA
                           Alexandria Division



AMRIK HENDIAZAD, et al

      Plaintiffs,

V.                                   Civil No. l:19-cv-1270


OCWEN LOAN SERVICING, LLC,
et al.


      Defendants.



                           MEMORANDUM OPINION


      THIS MATTER comes before the Court on remand from the U.S.

Court of Appeals for the Fourth Circuit.

      In April of 2010, Plaintiffs executed a Deed of Trust which

secured a mortgage to purchase real property in Loudoun County,

Virginia. U.S. Mortgage Finance Corporation was the original

lender on the mortgage and the trustee on the Deed of Trust was

Palma J. Collins. Using the Mortgage Electronic Registration

System to facilitate the transaction, Defendant Ocwen Loan

Servicing, LLC became the mortgage noteholder on Plaintiffs'

property. On October 14, 2016, Ocwen appointed a substitute

trustee. Several years later, in September of 2019, Defendants

hired BWW Law Group to initiate foreclosure proceedings against

the Plaintiffs' property.
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 2 of 8 PageID# 369



      Plaintiffs allege that Ocwen did not have standing to

initiate foreclosure proceedings because of irregularities in

the process by which Ocwen was assigned the mortgage. Plaintiffs

also assert that MERS is a necessary party because MERS

facilitated the assignment of the mortgage to Ocwen without

receiving proper authorization.

      This Court dismissed Plaintiffs' Complaint on Januairy 1,

2020, based on res judicata. The Fourth Circuit reversed that

determination, stating that this Court must first determine

whether it can properly exercise removal jurisdiction. Hendiazad

V. Ocwen Loan Servicing, LLC, 828 F. App'x 923 (4th Cir. 2020).

The Court now finds that it has jurisdiction over this case

based on both diversity and federal question. 28 U.S.C. § 1331-

32.


      Although Plaintiffs and Defendant MERS are both Virginia

citizens, this Court has diversity jurisdiction based on the

fraudulent joinder doctrine. Fraudulent joinder allows the court

to "disregard, for jurisdictional purposes, the citizenship of

certain nondiverse defendants, assume jurisdiction over a case,

dismiss the nondiverse defendants, and thereby retain

jurisdiction." Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir.

1999); see Pham v. Bank of N.Y., 856 F. Supp. 2d 804, 809 (E.D.

Va. 2012). "To show fraudulent joinder, the removing party must

demonstrate . . . that 'there is no possibility that the
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 3 of 8 PageID# 370



plaintiff would be able to establish a cause of action against

the in-state defendant in state court.'" Hartley v. CSX Transp.,

187 F.3d 422, 424 {4th Cir. 1999) (quoting Marshall v. Manville

Sales Corp., 6 F.3d 229, 232 (4th Cir. 1993)). The Fourth

Circuit has clarified that this test is met when ''there is no


'reasonable basis for predicting that state law might impose

liability on the facts involved.'" Boss v. Nissan N. Am., Inc.,

228 F. App'x 331, 335 (4th Cir. 2007) (per curiam) (quoting

Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313

F.3d 305, 312 (5th Cir. 2002)).

      In Pham, the plaintiffs lost their home in a foreclosure

sale and brought an action against the note holder and MERS

based on MERS's assignment of a Deed of Trust. 856 F. Supp. 2d

at 810. In Virginia, trustees can foreclose on a property in

default without ever seeking judicial intervention. Id. Since

noteholders do not need to prove the path by which they received

the note as a security, plaintiffs cannot join additional

parties just to prove the chain of custody. Id. MERS acted as a

mere "agent[] of the real party at interest[.]" Id. at 811.            The

court held that MERS was fraudulently joined because MERS did

nothing more than assign the deed. Id.

      Just like in Pham, Plaintiffs bring MERS into this case by

complaining of MERS's failure to follow the proper procedures

for assigning the mortgage to Ocwen. Plaintiffs allege that MERS
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 4 of 8 PageID# 371



did not have the requisite authority to assign the mortgage and

that MERS has not presented evidence that the mortgage was

assigned according to law. Virginia does not recognize a cause

of action that allows Plaintiffs to come to court and demand


that a noteholder prove its authority to foreclose. See Pham^

856 F. Supp. 2d at 810. Plaintiffs cannot bring "claims [that]

merely recast a 'show me the note' theory, which has been widely

rejected as 'contrary to Virginia's non-judicial foreclosure

laws.'" Id. (quoting Gallant v. Deutsche Bank Nat'l Trust Co.,

766 F. Supp. 2d 714, 721 (W.D. Va. 2011)). Virginia law

similarly disallows "show me the noteholder's authority" claims

like those presented here against MERS. Id.; see also Horvath v.

Bank of N.Y., N.A., 641 F.3d 617, 623 (4th Cir. 2011).

      In this case, MERS "is merely a pass-through," Sheppard v.

BAG Home Loans Servicing, LP, 2012 WL 204288, at *6 (W.D. Va.

Jan. 24, 2012), and Plaintiffs do not have a "glimmer of hope"

of recovering against MERS in state court. Based on the doctrine

of fraudulent joinder, the Court disregards MERS's citizenship

for purposes of jurisdiction. Hartley, 187 F.3d at 426.

      The remaining Defendant, Ocwen, is a citizen of Florida.

Plaintiffs are Virginia citizens. This Court has subject-matter

jurisdiction over this case based on diversity, since the

citizenship of the parties is diverse and the amount in

controversy is greater than $75,000.
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 5 of 8 PageID# 372



      Additionally, this Court has jurisdiction over this case

based on the presence of a federal question. ''Federal-question

jurisdiction is not limited to cases where federal law creates

the cause of action." Columbia Gas Transmission Corp. v. Drain,

191 F.3d 552, 557 (4th Cir. 1999). When a significant federal

element is present in the case, federal courts may exercise

jurisdiction to resolve how that element affects a plaintiff's

right to relief. Id.; see also Grable & Sons Metal Prods, v.

Darue Eng'g & Mfg., 545 U.S. 308, 312 (2005).

      In this case. Plaintiffs bring only state causes of action.

However, one of Plaintiffs' claims hinges almost entirely on the

interpretation of federal regulations and laws. In Count II of

the Complaint, Plaintiffs seek a declaratory judgment that Ocwen

did not have standing to initiate a foreclosure sale. Plaintiffs

argue that Ocwen did not have standing because "Defendant Ocwen

is in violation of . . . Federal laws[.]" Plaintiffs assert that

according to 12 C.F.R. § 226.39(a)(1) and 15 U.S.C. §

1641(f)(1), Ocwen did not have the authority to foreclose on

Plaintiffs' property.

      The declaratory judgment that Plaintiffs seek depends

entirely on the interpretation of federal law and federal

regulations. Without the presence of federal law. Plaintiffs do

not have a basis for seeking a declaratory judgment. Plaintiffs'

Complaint centers on Ocwen's authority to foreclose, and federal
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 6 of 8 PageID# 373



law plays a substantial role in answering that question. "The

meaning of the [HUD regulations] is an important issue of

federal law that sensibly belongs in a federal court." Grable &

Sons Metal Prods., 545 U.S. at 315. Since Count II presents a

federal question, this Court may also properly assert

supplemental jurisdiction over Plaintiffs' remaining state-law

claims. 28 U.S.C. § 1367.

      This Court has subject-matter jurisdiction over this case

on the basis of both diversity and federal question. Since the

jurisdictional issue is resolved, the Court turns to Defendants'

Motion to Dismiss.


      The doctrine of res judicata bars this action from

proceeding. A judgment in a prior suit bars any future suit

between the same parties on the same cause of action. See

Pueschel v. United States, 369 F.3d 345, 354 {4th Cir. 2004).

The bar applies not only to claims that were actually brought in

the prior case, but also to any claims arising from the same

transaction or occurrence that could have been brought. Id. The

doctrine of res judicata applies when three elements are met:

"1) the prior judgment was final and on the merits, and rendered

by a court of competent jurisdiction in accordance with the

requirements of due process; 2) the parties are identical, or in

privity, in the two actions; and, 3) the claims in the second

matter are based upon the same cause of action involved in the
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 7 of 8 PageID# 374



earlier proceeding." Pittston Co. v. United States, 199 F.3d

694, 704 {4th Cir. 1999) (quoting First Union Commercial Corp.

V. Nelson, Mullins, Riley & Scarborough (In re Varat Enters.),

81 F.3d 1310, 1315 (4th Cir. 1996)).

      The Plaintiffs first brought an action against Ocwen and

MERS in December of 2018. The 2018 Complaint asserted many of

the same causes of action that Plaintiffs bring in this case.

Any additional causes of action asserted in this case could have

been brought at the time the 2018 Complaint was filed. All of

the issues from 2018 and those currently before the Court arise

out of the same transaction or occurrence. Laurel Sand & Gravel,

Inc. V. Wilson, 519 F.3d 156, 162 (4th Cir. 2008) (quoting

Pittston Co., 199 F.3d at 704). The Court dismissed the 2018

lawsuit on the merits. See Hendiazad v. Ocwen Loan Servicing,

LLC, 2019 WL 1497026 (E.D. Va. Apr. 4, 2019).

      All of the elements of res judicata are met. Since

Plaintiffs could have brought these claims against these same

Defendants at the time of the prior suit, res judicata bars

Plaintiffs from relitigating these claims now.

      For the forgoing reasons, this Court finds that Plaintiffs'

Motion   to   Remand   should   be   denied,   and   Defendants'   Motion   to

Dismiss should be granted. An appropriate order shall issue.
Case 1:19-cv-01270-CMH-TCB Document 29 Filed 05/24/21 Page 8 of 8 PageID# 375




                                         CLAUDE M. HILTON
                                         UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
May ^, 2021
